EX-99.1 For Additional Information, please contact COMM 2014-CCRE18 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014 CCRE18 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation KeyBank National Association Rialto Capital Advisors, LLC Situs Holdings, LLC 60 Wall Street 11501 Outlook Street th Avenue, Suite 400 2 Embarcadero Center, Suite 1300 New York, NY 10005 Suite 300 Miami, FL 33172 San Francisco, CA 94111 Overland Park, KS 66211 Contact: Contact: Helaine M. Kaplan Andy Lindenman Contact: Thekla Salzman Contact: George Wisniewski Phone Number: (212) 250-5270 Phone Number: (913) 317-4372 Phone Number: (305) 229-6465 Phone Number: (415) 374-2832 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12632QAS2 1.442000% 47,076,000.00 20,877,343.82 1,021,174.82 25,087.61 0.00 0.00 1,046,262.43 19,856,169.00 30.84% A-2 12632QAT0 2.924000% 139,682,000.00 139,682,000.00 0.00 340,358.47 0.00 0.00 340,358.47 139,682,000.00 30.84% A-SB 12632QAU7 3.452000% 53,600,000.00 53,600,000.00 0.00 154,189.33 0.00 0.00 154,189.33 53,600,000.00 30.84% A-3 12632QAV5 3.528000% 20,350,000.00 20,350,000.00 0.00 59,829.00 0.00 0.00 59,829.00 20,350,000.00 30.84% A-4 12632QAW3 3.550000% 195,000,000.00 195,000,000.00 0.00 576,875.00 0.00 0.00 576,875.00 195,000,000.00 30.84% A-5 12632QAX1 3.828000% 241,730,000.00 241,730,000.00 0.00 771,118.70 0.00 0.00 771,118.70 241,730,000.00 30.84% A-M 12632QAZ6 4.103000% 61,026,000.00 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 24.55% B 12632QBA0 4.456000% 58,535,000.00 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 18.51% C 12632QBC6 4.735321% 46,080,000.00 46,080,000.00 0.00 181,836.34 0.00 0.00 181,836.34 46,080,000.00 13.75% D 12632QAE3 4.735321% 53,554,000.00 53,554,000.00 0.00 211,329.49 0.00 0.00 211,329.49 53,554,000.00 8.22% E 12632QAG8 3.600000% 26,153,000.00 26,153,000.00 0.00 78,459.00 0.00 0.00 78,459.00 26,153,000.00 5.53% F 12632QAJ2 3.600000% 23,664,000.00 23,664,000.00 0.00 70,992.00 0.00 0.00 70,992.00 23,664,000.00 3.08% G 12632QAL7 3.600000% 29,890,247.00 29,890,247.00 0.00 80,903.83 0.00 0.00 80,903.83 29,890,247.00 0.00% R 12632QAN3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12632QAQ6 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 996,340,249.00 970,141,590.82 1,021,174.82 2,976,996.81 0.00 0.00 3,998,171.63 969,120,416.00 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12632QAY9 1.234760% 758,464,000.00 732,265,343.82 753,476.85 0.00 753,476.85 731,244,169.00 X-B 12632QAA1 0.103371% 158,169,000.00 158,169,000.00 13,625.06 0.00 13,625.06 158,169,000.00 X-C 12632QAC7 1.135321% 79,707,247.00 79,707,247.00 75,411.11 0.00 75,411.11 79,707,247.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-M, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12632QAS2 443.48168536 21.69204733 0.53291720 0.00000000 0.00000000 421.78963803 A-2 12632QAT0 1,000.00000000 0.00000000 2.43666664 0.00000000 0.00000000 1,000.00000000 A-SB 12632QAU7 1,000.00000000 0.00000000 2.87666660 0.00000000 0.00000000 1,000.00000000 A-3 12632QAV5 1,000.00000000 0.00000000 2.94000000 0.00000000 0.00000000 1,000.00000000 A-4 12632QAW3 1,000.00000000 0.00000000 2.95833333 0.00000000 0.00000000 1,000.00000000 A-5 12632QAX1 1,000.00000000 0.00000000 3.19000000 0.00000000 0.00000000 1,000.00000000 A-M 12632QAZ6 1,000.00000000 0.00000000 3.41916675 0.00000000 0.00000000 1,000.00000000 B 12632QBA0 1,000.00000000 0.00000000 3.71333339 0.00000000 0.00000000 1,000.00000000 C 12632QBC6 1,000.00000000 0.00000000 3.94610113 0.00000000 0.00000000 1,000.00000000 D 12632QAE3 1,000.00000000 0.00000000 3.94610094 0.00000000 0.00000000 1,000.00000000 E 12632QAG8 1,000.00000000 0.00000000 3.00000000 0.00000000 0.00000000 1,000.00000000 F 12632QAJ2 1,000.00000000 0.00000000 3.00000000 0.00000000 0.00000000 1,000.00000000 G 12632QAL7 1,000.00000000 0.00000000 2.70669660 0.00000000 0.00000000 1,000.00000000 R 12632QAN3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12632QAQ6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 PEZ 12632QBB8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12632QAY9 965.45827333 0.99342467 0.00000000 964.11190116 X-B 12632QAA1 1,000.00000000 0.08614242 0.00000000 1,000.00000000 X-C 12632QAC7 1,000.00000000 0.94610105 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 12632QAZ6 4.103000% 61,026,000.00 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 61,026,000.01 61,026,000.00 0.00 208,658.07 0.00 0.00 208,658.07 61,026,000.00 B Regular Interest Breakdown B (Cert) 12632QBA0 4.456000% 58,535,000.00 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 58,535,000.01 58,535,000.00 0.00 217,359.97 0.00 0.00 217,359.97 58,535,000.00 C Regular Interest Breakdown C (Cert) 12632QBC6 4.735321% 46,080,000.00 46,080,000.00 0.00 181,836.34 0.00 0.00 181,836.34 46,080,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 46,080,000.01 46,080,000.00 0.00 181,836.34 0.00 0.00 181,836.34 46,080,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 12632QBB8 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 970,141,591.06 970,404,036.81 1,021,174.82 0.00 0.00 0.00 969,120,416.24 969,541,971.43 1,021,174.82 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 25,087.61 0.00 25,087.61 0.00 0.00 0.00 25,087.61 0.00 A-2 06/01/2017 - 06/30/2017 30 340,358.47 0.00 340,358.47 0.00 0.00 0.00 340,358.47 0.00 A-SB 06/01/2017 - 06/30/2017 30 154,189.33 0.00 154,189.33 0.00 0.00 0.00 154,189.33 0.00 A-3 06/01/2017 - 06/30/2017 30 59,829.00 0.00 59,829.00 0.00 0.00 0.00 59,829.00 0.00 A-4 06/01/2017 - 06/30/2017 30 576,875.00 0.00 576,875.00 0.00 0.00 0.00 576,875.00 0.00 A-5 06/01/2017 - 06/30/2017 30 771,118.70 0.00 771,118.70 0.00 0.00 0.00 771,118.70 0.00 A-M 06/01/2017 - 06/30/2017 30 208,658.07 0.00 208,658.07 0.00 0.00 0.00 208,658.07 0.00 B 06/01/2017 - 06/30/2017 30 217,359.97 0.00 217,359.97 0.00 0.00 0.00 217,359.97 0.00 C 06/01/2017 - 06/30/2017 30 181,836.34 0.00 181,836.34 0.00 0.00 0.00 181,836.34 0.00 D 06/01/2017 - 06/30/2017 30 211,329.49 0.00 211,329.49 0.00 0.00 0.00 211,329.49 0.00 E 06/01/2017 - 06/30/2017 30 78,459.00 0.00 78,459.00 0.00 0.00 0.00 78,459.00 0.00 F 06/01/2017 - 06/30/2017 30 70,992.00 0.00 70,992.00 0.00 0.00 0.00 70,992.00 0.00 G 06/01/2017 - 06/30/2017 30 89,670.74 0.00 89,670.74 0.00 0.00 8,766.91 80,903.83 32,652.25 X-A 06/01/2017 - 06/30/2017 30 753,476.85 0.00 753,476.85 0.00 0.00 0.00 753,476.85 0.00 X-B 06/01/2017 - 06/30/2017 30 13,625.06 0.00 13,625.06 0.00 0.00 0.00 13,625.06 0.00 X-C 06/01/2017 - 06/30/2017 30 75,411.11 0.00 75,411.11 0.00 0.00 0.00 75,411.11 0.00 Totals 3,828,276.74 0.00 3,828,276.74 0.00 0.00 8,766.91 3,819,509.83 32,652.25 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 4,840,684.65 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: G Effective as of: 06/27/2014 Controlling Class Representative: RREF II CMBS AIV, LP Effective as of: 06/27/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 3,848,756.11 Master Servicing Fee - KeyBank, N.A. 10,946.64 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,638.03 Interest Adjustments 0.00 CCRE Strip - Cantor Commercial Real Estate Lending, L.P. 4,330.67 Deferred Interest 0.00 CREFC Royalty License Fee 404.23 ARD Interest 0.00 Operating Advisor Fee - Situs Holdings, LLC 1,159.82 Net Prepayment Interest Shortfall 0.00 Total Fees 20,479.39 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances 0.00 Interest Reserve Withdrawal 0.00 ASER Amount 0.00 Total Interest Collected 3,848,756.11 Special Servicing Fee 8,766.91 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,021,174.82 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 8,766.91 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,021,174.82 Payments to Certificateholders & Others: Other: Interest Distribution 3,819,509.83 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,021,174.82 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,840,684.65 Total Funds Collected 4,869,930.93 Total Funds Distributed 4,869,930.95 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Alabama 4 47,813,899.30 4.93 72 5.1901 1.892717 7,499,999 or less 17 88,041,780.17 9.08 70 5.0107 1.385374 Arkansas 1 3,620,399.26 0.37 23 4.8100 1.190000 7,500,000 to 14,999,999 12 122,472,085.74 12.64 73 5.0003 1.547252 California 7 178,507,862.31 18.42 70 4.8492 2.280403 15,000,000 to 24,999,999 9 171,885,809.06 17.74 72 4.5784 1.885645 Colorado 2 20,350,000.00 2.10 47 4.2700 2.590000 25,000,000 to 49,999,999 7 230,553,641.35 23.79 76 4.8524 1.931621 Florida 3 28,373,608.95 2.93 82 4.7965 1.745346 Georgia 2 12,577,620.49 1.30 57 4.9975 1.564093 50,000,000 to 74,999,999 1 61,851,894.80 6.38 82 4.7500 1.620000 Hawaii 2 13,780,575.84 1.42 84 6.1080 2.270000 75,000,000 or greater 2 230,000,000.00 23.73 83 4.6540 2.078478 Illinois 2 32,691,716.10 3.37 84 4.6407 1.380091 Indiana 2 11,426,403.53 1.18 83 4.8275 1.360000 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 Maine 1 14,712,217.46 1.52 83 5.0770 1.530000 Maryland 1 20,650,000.00 2.13 83 4.2495 3.930000 Michigan 1 61,851,894.80 6.38 82 4.7500 1.620000 Nevada 2 15,189,699.25 1.57 84 5.0623 1.652277 New Hampshire 1 17,881,002.75 1.85 83 5.0770 1.530000 New Jersey 1 35,000,000.00 3.61 83 4.6600 3.980000 New York 4 156,877,667.27 16.19 82 4.5819 1.578014 Ohio 3 24,933,736.97 2.57 73 4.2057 1.071195 Oregon 1 15,347,887.51 1.58 83 5.2820 1.010000 Pennsylvania 6 31,222,659.36 3.22 60 5.0212 0.959444 South Carolina 1 6,614,832.77 0.68 23 5.6100 1.210000 Tennessee 3 18,877,174.97 1.95 83 4.7653 1.427958 Texas 6 106,388,165.40 10.98 81 4.6549 1.447594 See footnotes on last page of this section. Virginia Washington 1 1 3,243,706.11 20,034,083.49 2.07 0.33 84 82 4.7900 4.8100 1.260000 1.420000 Wisconsin 1 6,838,397.23 0.71 83 4.8275 1.360000 Totals 60 969,120,416.24 100.00 73 4.7605 1.806279 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Defeased 1 64,315,205.12 6.64 22 4.5100 NAP 1.29 or less 15 200,192,019.25 20.66 74 4.7799 1.129965 Health Care 1 15,347,887.51 1.58 83 5.2820 1.010000 1.30 to 1.39 6 71,472,718.44 7.38 83 4.7523 1.363597 Industrial 5 74,317,911.04 7.67 66 4.9191 1.305926 1.40 to 1.49 4 35,310,845.28 3.64 56 4.8948 1.421248 Lodging 12 115,300,375.20 11.90 59 5.1584 1.794098 1.50 to 1.59 7 91,594,834.76 9.45 79 4.9721 1.547219 Mixed Use 2 115,650,000.00 11.93 84 4.7288 2.944267 1.60 to 1.99 6 256,447,720.36 26.46 82 4.7137 1.677995 Mobile Home Park 4 52,619,743.39 5.43 83 4.7488 1.555102 2.00 or greater 10 249,787,073.03 25.77 72 4.7633 2.855566 Multi-Family 16 173,906,656.18 17.94 79 4.6615 1.487602 Office 6 124,934,586.29 12.89 77 4.6932 2.449244 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 Retail 13 232,728,051.51 24.01 81 4.6762 1.515614 Totals 60 969,120,416.24 100.00 73 4.7605 1.806279 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Defeased 1 64,315,205.12 6.64 NAP 4.4999% or less 4 66,530,484.85 6.87 68 4.1863 2.492078 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 13 329,450,275.04 33.99 81 4.5800 1.825038 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% to 4.9999% 14 317,953,991.03 32.81 77 4.8205 1.924344 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.0000% or greater 17 190,870,460.20 19.70 70 5.2569 1.468340 37 to 48 months 47 885,699,047.61 91.39 77 4.7966 1.849564 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 49 months or greater 1 19,106,163.51 1.97 70 3.9300 1.100000 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 1 64,315,205.12 6.64 22 4.5100 NAP 60 months or less 8 101,538,383.10 10.48 28 4.8438 1.822829 61 months to 84 months 40 803,266,828.02 82.89 83 4.7701 1.835115 85 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Defeased 1 64,315,205.12 6.64 22 4.5100 NAP Interest Only 3 163,050,000.00 16.82 78 4.5058 1.718868 Underwriter's Information 0 0.00 0.00 0 0.0000 0.000000 60 months or less 0 0.00 0.00 0 0.0000 0.000000 1 year or less 48 904,805,211.12 93.36 76 4.7783 1.833736 61 months to 84 months 0 0.00 0.00 0 0.0000 0.000000 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 85 months or greater 45 741,755,211.12 76.54 76 4.8382 1.858986 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 Totals 49 969,120,416.24 100.00 73 4.7605 1.806279 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10087203 1 RT Bronx NY 509,400.00 0.00 4.528% N/A 5/6/24 N 135,000,000.00 135,000,000.00 7/6/17 10087204 2 MU West Hollywood CA 382,612.50 0.00 4.833% N/A 7/11/24 N 95,000,000.00 95,000,000.00 7/11/17 10087205 3 MU Philadelphia PA 242,057.02 90,211.16 4.510% N/A 5/5/19 N 64,405,416.28 64,315,205.12 7/5/17 10087206 4 OF Southfield MI 245,140.28 78,281.07 4.750% N/A 5/6/24 N 61,930,175.87 61,851,894.80 6/6/17 10087207 5 MF Houston TX 172,686.33 72,549.36 4.500% N/A 6/6/24 N 46,049,687.86 45,977,138.50 7/6/17 10087208 6 LO Orange Beach AL 152,665.19 47,468.10 5.310% N/A 6/6/24 N 34,500,608.22 34,453,140.12 7/6/17 10087209 7 MF Various Various 138,176.43 66,168.21 5.077% N/A 6/6/24 N 32,659,388.42 32,593,220.21 7/6/17 10087210 8 OF Edison NJ 135,916.67 0.00 4.660% N/A 6/6/24 N 35,000,000.00 35,000,000.00 7/6/17 10087211 9 MF Various Various 117,093.53 43,436.78 4.827% N/A 6/6/24 N 29,106,624.99 29,063,188.21 5/6/17 13 10087212 10 IN Austin TX 112,840.87 41,508.99 4.850% N/A 6/6/24 N 27,919,389.40 27,877,880.41 7/6/17 10087213 11 LO Modesto CA 104,153.61 35,597.42 4.878% N/A 6/6/19 N 25,624,671.32 25,589,073.90 7/6/17 10087214 12 RT Deerfield IL 83,114.04 34,087.32 4.548% N/A 7/6/24 N 21,927,415.97 21,893,328.65 7/6/17 10086659 13 IN Newport News VA 80,088.99 29,963.84 4.790% N/A 7/6/24 N 20,064,047.33 20,034,083.49 7/6/17 10087215 14 MU Hyattsville MD 73,126.81 0.00 4.250% N/A 6/6/24 N 20,650,000.00 20,650,000.00 7/6/17 10087216 15 OF Englewood CO 72,412.08 0.00 4.270% N/A 6/5/21 N 20,350,000.00 20,350,000.00 7/5/17 10087217 16 MH Greenacres FL 76,538.00 0.00 4.686% N/A 5/6/24 N 19,600,000.00 19,600,000.00 7/6/17 10087218 17 MF Akron OH 62,669.76 29,641.00 3.930% N/A 5/5/23 N 19,135,804.51 19,106,163.51 7/5/17 10087219 18 MF Dallas TX 74,681.05 24,419.41 4.690% N/A 5/6/24 N 19,108,158.17 19,083,738.76 7/6/17 10086148 19 IN Pico Rivera CA 66,146.78 22,932.73 5.010% N/A 6/6/19 N 15,843,539.87 15,820,607.14 7/6/17 10087220 20 HC Brookings OR 67,681.73 28,500.21 5.282% N/A 6/6/24 N 15,376,387.72 15,347,887.51 7/6/17 10087221 21 Various Honolulu HI 70,336.88 38,064.46 6.108% N/A 7/6/24 N 13,818,640.30 13,780,575.84 7/6/17 10087222 22 RT Garden Grove CA 63,520.31 18,342.04 5.146% N/A 7/6/24 N 14,813,791.96 14,795,449.92 7/6/17 10087223 23 LO Various PA 51,346.63 37,616.53 5.053% N/A 6/6/19 N 12,192,728.19 12,155,111.66 12/6/16 6/12/17 2 10087224 24 MH Carlisle PA 46,015.71 24,621.75 4.762% N/A 7/6/24 N 11,595,726.60 11,571,104.85 7/6/17 10087225 25 MH Citrus Heights CA 44,105.14 17,627.52 4.630% N/A 6/6/24 N 11,431,137.47 11,413,509.95 7/6/17 10087226 26 MH Las Vegas NV 41,802.31 14,509.43 4.992% N/A 7/6/24 N 10,049,638.02 10,035,128.59 7/6/17 10087227 27 LO Knoxville TN 35,020.56 18,426.49 4.830% N/A 6/6/24 N 8,701,662.00 8,683,235.51 7/6/17 10087228 28 LO Pell City AL 33,451.29 13,018.66 4.700% N/A 6/6/19 N 8,540,755.76 8,527,737.10 7/6/17 10087229 29 MF Los Angeles CA 30,818.33 10,778.60 4.510% N/A 6/6/24 N 8,200,000.00 8,189,221.40 7/6/17 10087230 30 RT Hermitage TN 30,749.81 11,877.12 4.720% N/A 6/6/24 N 7,817,748.78 7,805,871.66 7/6/17 10087231 31 RT Staten Island NY 33,664.74 10,078.99 5.162% N/A 5/6/24 N 7,825,218.25 7,815,139.26 7/6/17 10087232 32 LO Butler PA 33,606.98 14,896.13 5.369% N/A 5/6/24 N 7,511,338.98 7,496,442.85 7/6/17 10087233 33 RT Costa Mesa CA 30,415.00 0.00 4.740% N/A 5/5/24 N 7,700,000.00 7,700,000.00 7/5/17 10087234 34 LO North Syracuse NY 29,124.59 15,218.48 4.850% N/A 6/6/24 N 7,206,085.27 7,190,866.79 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10087235 35 RT Hinesville GA 28,809.05 10,676.97 4.830% N/A 6/6/24 N 7,157,528.12 7,146,851.15 7/6/17 10087236 36 MF Various Various 28,302.12 10,567.86 4.810% N/A 6/5/19 N 7,060,819.05 7,050,251.19 7/8/17 10087237 37 RT Johnson City NY 26,955.30 10,542.21 4.700% N/A 5/6/24 N 6,882,203.43 6,871,661.22 7/6/17 10087238 38 RT Columbia SC 30,983.48 12,649.90 5.610% N/A 6/6/19 N 6,627,482.67 6,614,832.77 7/6/17 10087239 39 RT Dallas TX 24,017.79 9,016.48 4.480% N/A 6/6/24 N 6,433,337.82 6,424,321.34 7/6/17 10087240 40 IN Waynesboro GA 23,733.10 27,206.36 5.218% N/A 6/6/19 N 5,457,975.70 5,430,769.34 7/6/17 10087241 41 IN Las Vegas NV 22,381.60 10,414.98 5.200% N/A 6/6/24 N 5,164,985.64 5,154,570.66 7/6/17 10087242 42 OF Miami FL 22,375.88 6,781.91 5.200% N/A 6/6/24 N 5,163,664.83 5,156,882.92 7/6/17 10087243 43 RT Mobile AL 20,978.21 8,102.63 5.200% N/A 6/6/24 N 4,841,124.71 4,833,022.08 7/6/17 10087244 44 MF Callaway FL 14,546.38 4,779.52 4.820% N/A 6/6/24 N 3,621,505.55 3,616,726.03 7/6/17 10087245 45 MF Houston TX 15,298.95 4,518.72 5.100% N/A 6/5/24 N 3,599,753.18 3,595,234.46 7/5/17 10086061 46 MF Seattle WA 13,019.15 4,314.76 4.810% N/A 5/6/24 N 3,248,020.87 3,243,706.11 7/6/17 10087246 47 RT Madison OH 12,651.27 4,215.43 5.119% N/A 6/6/24 N 2,966,009.90 2,961,794.47 7/6/17 10087247 48 RT Logan OH 12,196.95 4,091.54 5.100% N/A 6/5/24 N 2,869,870.53 2,865,778.99 7/5/17 10087248 49 MF Cleveland TN 9,326.93 3,453.75 4.680% N/A 5/6/24 N 2,391,521.55 2,388,067.80 6/6/17 Totals 3,848,756.11 1,021,174.82 970,141,591.06 969,120,416.24 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10087203 1 Retail Bronx NY 135,000,000.00 31,051,701.32 7,297,424.72 1/1/17 3/31/17 10087204 2 Mixed Use West Hollywood CA 95,000,000.00 20,312,047.99 0.00 10087205 3 Mixed Use Philadelphia PA 64,315,205.12 0.00 0.00 10087206 4 Office Southfield MI 61,851,894.80 12,519,986.58 0.00 10087207 5 Multi-Family Houston TX 45,977,138.50 3,568,169.46 3,594,638.54 4/1/16 3/31/17 10087208 6 Lodging Orange Beach AL 34,453,140.12 4,837,771.02 4,974,217.10 4/1/16 3/31/17 10087209 7 Multi-Family Various Various 32,593,220.21 3,345,049.41 0.00 10087210 8 Office Edison NJ 35,000,000.00 6,695,276.46 0.00 10087211 9 Multi-Family Various Various 29,063,188.21 0.00 2,113,554.28 1/1/16 9/30/16 10087212 10 Industrial Austin TX 27,877,880.41 2,659,358.14 0.00 10087213 11 Lodging Modesto CA 25,589,073.90 4,486,278.70 0.00 10087214 12 Retail Deerfield IL 21,893,328.65 2,421,562.34 2,094,000.34 4/1/16 3/31/17 10086659 13 Industrial Newport News VA 20,034,083.49 1,697,404.65 0.00 10087215 14 Mixed Use Hyattsville MD 20,650,000.00 3,721,383.65 0.00 10087216 15 Office Englewood CO 20,350,000.00 2,502,098.46 0.00 10087217 16 Mobile Home Park Greenacres FL 19,600,000.00 1,502,364.10 0.00 10087218 17 Multi-Family Akron OH 19,106,163.51 1,131,432.99 0.00 10087219 18 Multi-Family Dallas TX 19,083,738.76 2,157,181.10 2,169,172.71 4/1/16 3/31/17 10086148 19 Industrial Pico Rivera CA 15,820,607.14 1,593,249.16 0.00 10087220 20 Health Care Brookings OR 15,347,887.51 1,438,970.48 1,201,227.81 4/1/16 3/31/17 10087221 21 Various Honolulu HI 13,780,575.84 3,297,142.56 0.00 10087222 22 Retail Garden Grove CA 14,795,449.92 1,271,167.24 0.00 10087223 23 Lodging Various PA 12,155,111.66 0.00 1,328,217.56 10/1/15 9/30/16 10087224 24 Mobile Home Park Carlisle PA 11,571,104.85 1,159,883.41 0.00 10087225 25 Mobile Home Park Citrus Heights CA 11,413,509.95 1,057,529.06 0.00 10087226 26 Mobile Home Park Las Vegas NV 10,035,128.59 1,309,495.37 0.00 10087227 27 Lodging Knoxville TN 8,683,235.51 1,242,904.65 1,192,373.41 4/1/16 3/25/17 10087228 28 Lodging Pell City AL 8,527,737.10 1,298,467.23 1,260,642.80 4/1/16 3/31/17 10087229 29 Multi-Family Los Angeles CA 8,189,221.40 830,088.97 0.00 10087230 30 Retail Hermitage TN 7,805,871.66 643,377.20 639,110.28 4/1/16 3/31/17 10087231 31 Retail Staten Island NY 7,815,139.26 710,148.47 687,454.68 4/1/16 3/31/17 10087232 32 Lodging Butler PA 7,496,442.85 675,275.26 621,547.06 4/1/16 3/31/17 10087233 33 Retail Costa Mesa CA 7,700,000.00 408,226.59 109,794.06 1/1/17 3/31/17 10087234 34 Lodging North Syracuse NY 7,190,866.79 694,391.94 693,818.35 4/1/16 3/31/17 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 10087235 35 Retail Hinesville GA 7,146,851.15 887,294.04 853,607.36 4/1/16 3/31/17 10087236 36 Multi-Family Various Various 7,050,251.19 608,791.66 0.00 10087237 37 Retail Johnson City NY 6,871,661.22 712,688.00 0.00 10087238 38 Retail Columbia SC 6,614,832.77 659,979.21 0.00 10087239 39 Retail Dallas TX 6,424,321.34 639,527.57 0.00 10087240 40 Industrial Waynesboro GA 5,430,769.34 1,099,390.89 0.00 10087241 41 Industrial Las Vegas NV 5,154,570.66 500,405.88 0.00 10087242 42 Office Miami FL 5,156,882.92 566,048.51 0.00 10087243 43 Retail Mobile AL 4,833,022.08 581,771.95 0.00 10087244 44 Multi-Family Callaway FL 3,616,726.03 638,127.90 0.00 10087245 45 Multi-Family Houston TX 3,595,234.46 416,949.94 354,510.66 4/1/16 3/31/17 10086061 46 Multi-Family Seattle WA 3,243,706.11 276,594.47 0.00 10087246 47 Retail Madison OH 2,961,794.47 319,683.27 81,032.18 1/1/17 3/31/17 10087247 48 Retail Logan OH 2,865,778.99 175,642.47 0.00 10087248 49 Multi-Family Cleveland TN 2,388,067.80 232,498.88 0.00 Total 969,120,416.24 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 1 0 1 1 0 0 0 0 4.760526% 73 $29,063,188.21 $0.00 $12,155,111.66 $12,155,111.66 $0.00 $0.00 $0.00 $0.00 4.735200% 6/16/17 0 0 1 0 0 0 0 0 4.760653% 74 $0.00 $0.00 $12,192,728.19 $0.00 $0.00 $0.00 $0.00 $0.00 4.735321% 5/17/17 0 0 1 0 0 0 0 0 4.760772% 75 $0.00 $0.00 $12,228,477.60 $0.00 $0.00 $0.00 $0.00 $0.00 4.735435% 4/17/17 0 0 1 0 0 0 0 0 4.760902% 76 $0.00 $0.00 $12,265,786.47 $0.00 $0.00 $0.00 $0.00 $0.00 4.735565% 3/17/17 0 1 0 0 0 0 0 0 4.761021% 77 $0.00 $12,301,219.34 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.735684% 2/17/17 1 0 0 0 0 0 0 0 4.761169% 78 $12,341,673.55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.735831% 1/18/17 1 0 0 0 0 0 1 0 4.761287% 79 $29,317,382.92 $0.00 $0.00 $0.00 $0.00 $0.00 $2,670,000.00 $0.00 4.735948% 12/16/16 1 0 0 0 0 0 0 0 4.762261% 80 $12,411,729.59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.736905% 11/18/16 1 0 0 0 0 0 0 0 4.762382% 81 $2,897,229.13 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737026% 10/17/16 1 0 0 0 0 0 0 0 4.762493% 82 $29,436,307.62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737136% 9/16/16 0 0 0 0 0 0 0 0 4.762612% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737255% 8/17/16 0 0 0 0 0 0 0 0 4.762721% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.737363% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10087206 4 0 6/6/17 319,561.04 319,561.04 B 61,930,175.87 0.00 10087211 9 1 5/6/17 159,758.98 319,713.26 1 13 5/17/17 29,145,994.99 0.00 10087223 23 6 12/6/16 88,360.64 618,796.10 3 2 3/10/17 6/1/17 12,411,729.59 20,100.00 10087248 49 0 6/6/17 12,766.13 12,766.13 B 2,391,521.55 0.00 Totals 4 580,446.79 1,270,836.53 105,879,422.00 20,100.00 Totals By Delinquency Code: Total for Status Code 1 (1 loan) 159,758.98 319,713.26 29,145,994.99 0.00 Total for Status Code 3 (1 loan) 88,360.64 618,796.10 12,411,729.59 20,100.00 Total for Status Code B (2 loans) 332,327.17 332,327.17 64,321,697.42 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 10087211 9 5/17/17 13 29,063,188.21 MF Various 4.828% 29,145,994.99 1,965,981.29 9/30/16 1.36 7/6/14 6/6/24 322 10087223 23 3/10/17 2 12,155,111.66 LO PA 5.054% 12,411,729.59 679,244.56 9/30/16 0.64 7/6/14 6/6/19 202 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 10087211 9 13 4/7/14 41,650,000.00 " 7/11/2017 Borrower has executed a pre-negotiation letter and communication is ongoing. " 10087223 23 2 5/23/17 12,900,000.00 " 7/11/2017 Complaint for judgment against obligors was filed on 5/30/17. Foreclosure complaint was filed on 6/1/17. " (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 580,446.79 1,270,836.53 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 9 30,500,000.00 29,063,188.21 6,063.88 0.00 0.00 0.00 0.00 0.00 0.00 0.00 23 13,420,000.00 12,155,111.66 2,540.15 0.00 0.00 0.00 0.00 0.00 0.00 0.00 48 3,000,000.00 2,865,778.99 0.00 0.00 162.88 0.00 0.00 0.00 0.00 0.00 Totals 46,920,000.00 44,084,078.86 8,604.03 0.00 162.88 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 8,766.91 Total Interest Shortfall Allocated to Trust 8,766.91 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 10087205 3 64,315,205.12 5/5/19 4.510 Full Defeasance Totals 64,315,205.12 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
